ORDER DENYING CONDITIONAL REINSTATEMENT AND STAY oF SUSPENSION
By Order issued on January 11, 2005, this Court suspended respondent for his failure to satisfy costs incurred as a result of disciplinary proceedings brought against him by the Disciplinary Commission. These costs, in the amount of $1,810.02, were assessed by Order issued March 13, 2008. On April 13, 2005, respondent filed a petition for conditional reinstatement and stay of suspension, therein asserting inability to pay due to health issues and asking this Court to reinstate him to the practice of law upon his agreement to make monthly payments on the assessed costs. His pleading also represents that the Disciplinary Commission has no objection to his proposal.
Being duly advised, this Court now finds that the record presented by respondent, consisting of an unverified petition concerning his inability to pay due to health issues, and lacking any supporting evidence regarding income or the availability of credit, is insufficient to support any waiver of costs owed to this Court. Accordingly, we further find that his suspension from the practice of law in this state should continue until he pays in full the costs taxed against him. Alternatively, should the respondent demonstrate to the satisfaction of the Court his inability to pay the $1,810.02 in costs due this Court, by, for example, a verified pleading indicating a lack of sufficient income and/or a lack of access to other financial resources that would enable him to satisfy the costs, this Court will consider conditionally reinstating respondent to the practice of law in this state.
IT IS, THEREFORE, ORDERED, that the petition for conditional reinstatement and stay of suspension is DENIED, and respondent shall remain suspended until the costs are satisfied or further order of this Court.
The Clerk of this Court is directed to forward notice of this Order to the respondent and his attorney, and to the Indiana Supreme Court Disciplinary Commission.
SHEPARD, C.J., DICKSON and SULLIVAN, JJ., concur.
BOEHM and RUCKER, JJ., dissent, and would grant the petition.